Appellate Case: 21-1313     Document: 010110761357      Date Filed: 11/01/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       November 1, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  REED K. MCDONALD,

        Plaintiff - Appellant,

  v.                                                         No. 21-1313
                                                (D.C. No. 1:21-CV-00427-PAB-NRN)
  CITIBANK N.A.; SHANA KLOEK, in her                          (D. Colo.)
  individual and professional capacity as
  Clerk of the Court for Arapahoe County,
  Colorado,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, CARSON, and ROSSMAN, Circuit Judges.
                  _________________________________

       Reed K. McDonald, proceeding pro se, appeals the district court’s dismissal of

 his complaint under the Rooker-Feldman1 doctrine. He also moves that we certify

 eight questions of law to the Colorado Supreme Court and requests leave to proceed



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
 263 U.S. 413 (1923).
Appellate Case: 21-1313    Document: 010110761357        Date Filed: 11/01/2022    Page: 2



 in forma pauperis (IFP) on appeal. Exercising jurisdiction pursuant to 28 U.S.C.

 § 1291, we affirm the district court’s dismissal order and deny both of his motions.

                                        I. Background

       This case arises out of the foreclosure of Mr. McDonald’s house and his

 ultimate eviction through Defendant Citibank N.A.’s forcible entry and detainer

 (FED) action. This is Mr. McDonald’s sixth appeal to this court involving the

 state-court proceedings and judgment. Our decision in the most recent of his

 previous appeals describes the factual and procedural background. See McDonald v.

 Arapahoe Cnty., 755 F. App’x 786, 787-88 (10th Cir. 2018). We do not repeat that

 background here, other than as necessary to provide context for our consideration of

 the issues presented in this appeal.

       After the Colorado Court of Appeals affirmed the state district court’s

 judgment for possession in the FED action, the state district court issued a writ of

 restitution for Citibank, ordering that Mr. McDonald be removed from the property.

 The writ automatically expired because local law enforcement was unable to execute

 it. At Citibank’s request, the state court reissued the writ and Mr. McDonald was

 evicted soon thereafter. Defendant Shana Kloek was the clerk of court who

 implemented the court’s decision to reissue the writ. Since then, Mr. McDonald has

 filed numerous lawsuits in both state and federal court challenging the foreclosure

 and his eviction.

       In the suit underlying this appeal, Mr. McDonald asserted civil rights claims

 under 42 U.S.C. §§ 1983, 1985, and 1986 against Citibank and Ms. Kloek in her

                                              2
Appellate Case: 21-1313    Document: 010110761357         Date Filed: 11/01/2022    Page: 3



 individual and official capacities regarding the issuance and execution of the writ of

 restitution. He alleged that Ms. Kloek acted without authority or jurisdiction, and

 that the defendants acted jointly to seek the writ, issued it without notice to him, and

 concealed its issuance, thereby violating his due process and equal protection rights

 under the Fourth, Fifth, and Fourteenth Amendments.

       Both defendants filed motions to dismiss on various jurisdictional grounds

 under Fed. R. Civ. P. 12(b)(1) and under Fed. R. Civ. P. 12(b)(6) for failure to state a

 claim for relief. The district court referred the case to a magistrate judge.

       The magistrate judge issued a Report and Recommendation (R&R)

 recommending that all of Mr. McDonald’s claims be dismissed on several grounds.

 First, the federal district court lacked subject matter jurisdiction because the claims

 depended on the alleged invalidity of the state-court proceedings and resulting

 judgment and were therefore barred under the Rooker-Feldman doctrine. Second, the

 Eleventh Amendment and absolute judicial immunity barred the claims against

 Ms. Kloek. Third, all of Mr. McDonald’s claims were time-barred because they

 accrued in January 2017, when the writ was executed and he was removed from the

 property, and he did not file his complaint until nearly four years later—well beyond

 the applicable one- and two-year statutes of limitation.2 Finally, the constitutional

 claims against Citibank failed to state a claim because Citibank is not a state actor.


       2
         Congress prescribed a one-year statute of limitations for claims under
 42 U.S.C. § 1986. Because there is no federal statute of limitations for § 1983 and
 § 1985 actions, Colorado’s two-year residual statute of limitations for personal-injury
 claims applies to those claims. See Blake v. Dickason, 997 F.2d 749, 750 (10th Cir.
                                             3
Appellate Case: 21-1313     Document: 010110761357        Date Filed: 11/01/2022       Page: 4



          Mr. McDonald filed a timely objection to the R&R, but it exceeded the page

 limit set by the court’s practice standards, so the district court judge struck the

 objection and ordered Mr. McDonald to file an objection that complied with those

 standards. He did not file a renewed objection within the deadline the court set. The

 court then adopted the magistrate judge’s recommendations, dismissed the complaint,

 and entered judgment for defendants. It also denied Mr. McDonald’s pending

 motions, including a motion to certify questions of law to the Colorado Supreme

 Court.

          Soon thereafter, Mr. McDonald filed what he captioned as a “Response and

 Objection,” indicating that he did not receive the order striking his objection and

 seeking leave to file an objection to the R&R that exceeded the page limitation.

 R., vol 2 at 633. About a week later, he filed an appeal of the dismissal order. We

 abated the appeal pending the district court’s ruling on the Response and Objection.

 The district court granted Mr. McDonald’s motion to exceed the page limit, construed

 the Response and Objection as a motion to reconsider, and, after considering the

 substance of his stricken objections, overruled them and denied the motion to

 reconsider. We then lifted the abatement.




 1993); Crosswhite v. Brown, 424 F.2d 495, 496 (10th Cir. 1970) (per curiam); Colo.
 Rev. Stat. § 13-80-102(1)(i) (residual two-year limitations period). The district court
 rejected Mr. McDonald’s tolling arguments.

                                             4
Appellate Case: 21-1313     Document: 010110761357          Date Filed: 11/01/2022      Page: 5



                                      II.    Discussion

        1. Firm Waiver Rule

        As an initial matter, we address whether Mr. McDonald’s failure to timely object

 to the magistrate judge’s R&R bars his appeal.

        This court has “adopted a firm waiver rule that provides that the failure to make

 timely objections to the magistrate[ judge’s] findings or recommendations waives

 appellate review of both factual and legal questions.” United States v. One Parcel of

 Real Prop., 73 F.3d 1057, 1059 (10th Cir. 1996) (internal quotation marks omitted). The

 rule promotes the efficient use of judicial resources based on “the same rationale that

 prevents a party from raising an issue before a circuit court of appeals that was not raised

 before the district court.” Id. at 1060 (brackets and internal quotation marks omitted).

        Mr. McDonald maintained in district court that he did not receive the order

 striking his objections to the R&R, though he acknowledged he received other orders

 mailed to him at the same address. The district court’s docket reflects that the court

 served the order on him by mail and it was not returned as undeliverable. Accordingly, a

 rebuttable presumption arose that he received it. See Witt v. Roadway Express, 136 F.3d

 1424, 1429-30 (10th Cir. 1998) (“A rebuttable presumption of receipt does arise on

 evidence that a properly addressed piece of mail is placed in the care of the postal

 service.”). The district court accepted his representation that he did not receive the order

 striking the R&R, however, and, in ruling on his motion to reconsider, considered his

 renewed objection as if it had been timely filed.



                                              5
Appellate Case: 21-1313     Document: 010110761357         Date Filed: 11/01/2022     Page: 6



        We likewise accept Mr. McDonald’s assertion that he did not receive the order

 striking his objection to the R&R—it is possible both that the district court mailed a copy

 to him and that he did not receive it. Accordingly, we do not apply the firm waiver rule.

 See Wirsching v. Colorado, 360 F.3d 1191, 1197-98 (10th Cir. 2004) (recognizing that

 firm waiver rule is not jurisdictional and applying interests of justice exception where pro

 se party claimed he had not received magistrate judge’s order and had otherwise been an

 attentive litigant).

        2.      Scope of Appeal

        Before the district court ruled on his Response and Objection, Mr. McDonald

 filed a notice of appeal (“NOA”) designating the dismissal order and final judgment.

 On appeal, he purports to challenge both the district court’s dismissal order and its

 denial of his post-judgment motion. But we lack jurisdiction to review the

 post-judgment order because Mr. McDonald did not amend his NOA or file a new

 NOA after the district court issued those orders.

        “[A] timely notice of appeal in a civil case is jurisdictional.” Alva v. Teen

 Help, 469 F.3d 946, 950 (10th Cir. 2006). Under Federal Rule of Appellate

 Procedure 4(a)(4)(B)(ii), Mr. McDonald’s failure to file a new or amended NOA

 deprives us of jurisdiction to review the order denying his post-judgment motion.

 See Husky Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1008-09 & n.4 (10th Cir.

 2018) (holding appellate court lacked jurisdiction to review denial of motions listed

 in Rule 4(a)(4)(A) absent a new or amended NOA). This jurisdictional prerequisite

 applies to pro se parties. See Jernigan v. Stuchell, 304 F.3d 1030, 1031-32 (10th Cir.

                                              6
Appellate Case: 21-1313    Document: 010110761357         Date Filed: 11/01/2022        Page: 7



 2002). Thus, we have jurisdiction to review only the dismissal order and final

 judgment, as designated in Mr. McDonald’s NOA.3

       3.     Motion to Certify Questions of Law to the Colorado Supreme Court

       Mr. McDonald filed a motion asking us to certify to the Colorado Supreme

 Court eight questions of law related to various actions the defendants took in the state

 court proceedings. We have discretion to certify questions to a “state’s highest court

 according to that court’s rules,” 10th Cir. R. 27.4(A)(1), but we decline to do so here.

        Under Colorado law, the Colorado Supreme Court may answer a question of

 law certified to it that “may be determinative of the cause then pending in the

 certifying court and as to which it appears to the certifying court that there is no

 controlling precedent in the decisions of the [Colorado] supreme court.” Colo. R.

 App. P. 21.1(a). Mr. McDonald has not acknowledged that standard, much less

 established that his proposed questions meet it. And we need not determine whether

 the questions are novel, because they are not dispositive. As our ensuing discussion

 explains, the dispositive issue in this appeal is whether the district court properly




       3
         We note that, although the district court did not consider Mr. McDonald’s
 objections before entering the dismissal order and did consider them in denying his
 post-judgment motion, our lack of jurisdiction to review the post-judgment order and
 the court’s discussion of the Response and Objection ultimately does not affect our
 review of the dismissal order. We affirm the dismissal order under the Rooker-
 Feldman doctrine and in doing so consider the arguments he raised in his appellate
 briefs against application of Rooker-Feldman to his case, which echo the arguments
 he raised in his Response and Objection in district court.

                                             7
Appellate Case: 21-1313     Document: 010110761357            Date Filed: 11/01/2022   Page: 8



 dismissed his complaint under the Rooker-Feldman doctrine, and the questions he

 asks us to certify are entirely irrelevant to that issue.4

        4.     Appeal of Dismissal Order

        Mr. McDonald takes issue with all of the district court’s reasons for dismissing

 his complaint, while the defendants argue that each of those reasons was sound. We

 conclude that the district court correctly dismissed the complaint for lack of subject

 matter jurisdiction under the Rooker-Feldman doctrine. Accordingly, we do not

 address the parties’ other arguments.

        “We review de novo a district court’s dismissal of a complaint for lack of

 subject matter jurisdiction.” Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir.

 2006). A district court “lacking jurisdiction cannot render judgment but must dismiss

 the cause [when] it becomes apparent that jurisdiction is lacking.” Tuck v. United

 Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988) (internal quotation marks

 omitted). Thus, if the district court lacked subject matter jurisdiction over

 Mr. McDonald’s claims, we need go no further.

        The Rooker-Feldman doctrine prevents the lower federal courts from

 exercising jurisdiction over “cases brought by state-court losers” challenging

 “state-court judgments rendered before the district court proceedings commenced.”

 Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). It



        4
         Because we conclude that the questions Mr. McDonald asks us to certify do
 not meet the certification standard, we need not address the defendants’ argument
 that we should deny the motion as untimely.
                                               8
Appellate Case: 21-1313      Document: 010110761357         Date Filed: 11/01/2022         Page: 9



 “prohibits a lower federal court both from considering claims actually decided by a

 state court, and claims inextricably intertwined with a prior state-court judgment.”

 Tal v. Hogan, 453 F.3d 1244, 1256 (10th Cir. 2006) (brackets and internal quotation

 marks omitted). A federal constitutional claim is inextricably intertwined with the

 state court’s denial of the plaintiff’s state court claims if the district court “is in

 essence being called upon to review the state court decision.” D.C. Ct. of Appeals v.

 Feldman, 460 U.S. 462, 482 n.16 (1983); see also Tal, 453 F.3d at 1256 (holding that

 constitutional claims are barred if addressing them would “request the federal court

 to upset the state court judgment”). “[C]hallenges to a state court judgment are

 barred even if the claim forming the basis of the challenge was not raised in the state

 proceedings.” Khalsa, 446 F.3d at 1031; see also Feldman, 460 U.S. at 483 n.16

 (recognizing that the fact that constitutional claims were not raised in state court does

 not mean a federal district court has jurisdiction over the claims).

        The crux of Mr. McDonald’s claims is that the state district court lacked

 jurisdiction to issue the writs of restitution while the appeal of the FED judgment was

 pending. His claims thus depend on the alleged invalidity of the state-court

 proceedings and ask the federal district court to do what Rooker-Feldman prohibits—

 revisit a state-court judgment. As we explained in our decision affirming the district

 court’s dismissal of one of his previous lawsuits under the Rooker-Feldman doctrine:

              Mr. McDonald complains of an injury—the issuance of the
              writ of restitution and his eviction from the property—that
              arises out of the judgment for possession that the state court
              entered in Citibank’s favor in the FED action. Although
              Mr. McDonald’s complaint speaks in terms of the County

                                               9
Appellate Case: 21-1313     Document: 010110761357        Date Filed: 11/01/2022     Page: 10



              violating his constitutional rights in taking his property
              without due process, the deprivation of property that was
              allegedly without due process was the deprivation ordered by
              the state court. Accordingly, his complaint falls within the
              parameters of the Rooker-Feldman doctrine outlined in Exxon
              Mobil: his claim is one brought by a state-court loser
              complaining of an injury caused by a state-court judgment.

  McDonald, 755 F. App’x at 789-90 (citation, ellipsis, and internal quotation marks

  omitted). The same holds true in this case—his claims unquestionably sought review

  and rejection of the state-court writ of restitution.

         We are not persuaded otherwise by Mr. McDonald’s contention that the

  Rooker-Feldman doctrine does not apply to Colorado’s Rule 120 procedure for

  non-judicial foreclosures. See Colo. R. Civ. P. 120(d)(4) (providing that “[t]he

  granting of [a Rule 120 motion] shall be without prejudice to the right of any person

  aggrieved to seek injunctive or other relief in any court of competent jurisdiction”).

  We recognize that Rule 120 proceedings are not amenable to application of the

  Rooker-Feldman doctrine. See Miller v. Deutsche Bank Nat’l Tr. Co. (In re Miller),

  666 F.3d 1255, 1262 & n.6 (10th Cir. 2012) (concluding that no final judgment is

  entered in Rule 120 proceedings for purposes of the Rooker-Feldman doctrine). But

  Mr. McDonald is not seeking to enjoin the sale of his home. His case is thus

  distinguishable from Mayotte v. U.S. Bank N.A., 880 F.3d 1169 (10th Cir. 2018), in

  which the plaintiff who was the defendant in the Rule 120 proceeding filed suit in

  federal court before the sale of the property, seeking to enjoin the sale. See id. at

  1171 (holding that the claims were not barred under Rooker-Feldman because they

  did not challenge the underlying Rule 120 proceedings or seek to set aside the Rule

                                              10
Appellate Case: 21-1313    Document: 010110761357         Date Filed: 11/01/2022       Page: 11



  120 ruling). Mr. McDonald’s claims seek to unravel the foreclosure and eviction

  judgments, which were both final before he initiated this suit. Thus, the district court

  correctly concluded that his claims are barred by the Rooker-Feldman doctrine and

  dismissed them for lack of jurisdiction. See McDonald, 755 F. App’x at 789-90.

                           III.   Mr. McDonald’s IFP Motion

        Mr. McDonald moves to proceed IFP on appeal. To obtain IFP status, he must

  show “a financial inability to pay the required filing fees and the existence of a

  reasoned, nonfrivolous argument on the law and facts.” DeBardeleben v. Quinlan,

  937 F.2d 502, 505 (10th Cir. 1991). We need not address whether his financial

  affidavit establishes his inability to pay, because we have no trouble concluding that

  his appellate arguments against application of the Rooker-Feldman doctrine are

  frivolous. Mr. McDonald is no stranger to the Rooker-Feldman doctrine and its

  applicability to claims challenging the state-court FED judgment and writs of

  restitution—this court has affirmed the district court’s dismissals under

  Rooker-Feldman of two of his previous lawsuits against different defendants. See

  McDonald, 755 F. App’x at 789-90; McDonald v. J.P. Morgan Chase Bank, 661 F.

  App’x 509, 511-12 (10th Cir. 2016). We also discussed the Rooker-Feldman

  doctrine in our decisions affirming the district court’s orders dismissing two of his

  other lawsuits on other grounds. See McDonald v. Nationwide Title Clearing, Inc.,

  661 F. App’x 518, 521 n.1 (10th Cir. 2016); McDonald v. Colo. 5th Jud. Dist., 646 F.

  App’x 697, 699-701 & n.5 (10th Cir. 2016). In one of his appeals of a

  Rooker-Feldman dismissal, we denied his IFP motions on the ground that the appeal

                                             11
Appellate Case: 21-1313   Document: 010110761357       Date Filed: 11/01/2022   Page: 12



  was frivolous. See McDonald, 661 F. App’x at 512. The arguments he made against

  application of Rooker-Feldman in this appeal are not new—they are the same

  arguments both the district court and this court have rejected many times before. We

  thus deny his IFP motion.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Circuit Judge




                                           12